Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-187198 This preliminary prospectus supplement relates to an effective registration statement under the Securities Act of 1933, but the information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell and are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, Dated March , 201 5 PROSPECTUS SUPPLEMENT (to Prospectus dated March 27, 2013) S hares Xplore Technologies Corp. Common Stock We are offeringshares of our common stock, par value $0.001 per share, pursuant to this prospectus supplement and the accompanying prospectus. The shares of our common stock are listed for trading on The NASDAQ Capital Market (“Nasdaq”) under the symbol “XPLR”. On March 3, 2015, the last reported sale price of our common stock on Nasdaq was $6.93 per share. The aggregate market value of our outstanding common stock held by non-affiliates, or the public float, is approximately $47.6 millionas of February 17, 2015, calculated in accordance with General Instruction I.B.6 of Form S-3. Pursuant to General Instruction I.B.6, in no event will we sell our common stock in a public primary offering with a value exceeding one-third of our public float in any 12-month period unless our public float subsequently rises to $75.0 million or more. We have not offered any securities pursuant to General Instruction I.B.6 during the 12 calendar months prior to and including the date of this prospectus supplement. The offering is being underwritten on a firm commitment basis. We have granted the underwriter an option to buy up to an additionalshares of common stock to cover over-allotments. The underwriter may exercise this option at any time and from time to time during the 30-day period from the date of this prospectus supplement. No Exercise of Over-Allotment Full Exercise of Over-Allotment Per Share Total Per Share Total Public offering price $ Underwriting discounts and commissions(1) $ Proceeds, before expenses, to us $ In addition, we have agreed to reimburse the underwriter for certain expenses. See “Underwriting” on pageS-12 of this prospectus supplement for additional information . Investing in our common stock involves risks. Please read “Risk Factors” beginning on page S- 4 of this prospectus supplement. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. The underwriter expects to deliver the shares on or about March , 2015. Roth Capital Partners The date of this prospectus supplement is March , 2015. TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT i FORWARD-LOOKING STATEMENTS i PROSPECTUS SUPPLEMENT SUMMARY 1 RISK FACTORS 4 USE OF PROCEEDS 6 DIVIDEND POLICY 6 PRICE RANGE OF COMMON STOCK 6 CAPITALIZATION 7 DILUTION 8 MATERIAL U.S. FEDERAL INCOME TAX AND ESTATE CONSEQUENCES TO NON-US HOLDERS 9 UNDERWRITING 12 EXPERTS 17 LEGAL MATTERS 17 WHERE YOU CAN FIND MORE INFORMATION 18 Prospectus Page ABOUT THIS PROSPECTUS i XPLORE TECHNOLOGIES CORP. 1 RISK FACTORS 3 CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING STATEMENTS 3 USE OF PROCEEDS 3 DESCRIPTION OF COMMON STOCK 4 PLAN OF DISTRIBUTION 6 LEGAL MATTERS 7 EXPERTS 7 WHERE YOU CAN FIND MORE INFORMATION 7 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 7 You should rely only on the information contained in or incorporated by reference in this prospectus supplement, the accompanying prospectus and any free writing prospectus prepared by or on behalf of us or to which we have referred you. Neither we nor th e underwriter have authorized anyone to provide you with different or additional information. We are not making an offer of these securities in any state or jurisdiction where the offer is not permitted. You should not assume that the information contained in or incorporated by reference in this prospectus supplement, the accompanying prospectus or any free writing prospectus is accurate as of any date other than the date on the front of this prospectus supplement, the date of the accompanying prospectus or the date of such free writing prospectus, as applicable. ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus are part of a registration statement that we filed with the Securities and Exchange Commission (the “SEC”) utilizing a “shelf” registration process. This document contains two parts. The first part consists of this prospectus supplement, which provides you with specific information about the shares of our common stock that we are selling in this offering and about the offering itself. The second part is the accompanying prospectus, which provides more general information, some of which may not apply to this offering. If the description of this offering varies between this prospectus supplement and the accompanying prospectus or any related free writing prospectus, you should rely on the information contained in this prospectus supplement. Both this prospectus supplement and the accompanying prospectus include or incorporate by reference important information about us, our common stock and other information you should know before investing in our common stock. Before purchasing any shares of our common stock, you should carefully read both this prospectus supplement and the accompanying prospectus, together with the additional information described under the heading “Where You Can Find More Information.” You should not assume that the information contained in this prospectus supplement or the accompanying prospectus is accurate as of any date other than their respective dates, or that the information contained in any document incorporated by reference in this prospectus is accurate as of any date other than the date on which that document was filed with the SEC. Neither we nor the underwriters are making an offer to sell the common stock in jurisdictions where the offer or sale is not permitted. The distribution of this prospectus supplement and the accompanying prospectus and the offer and sale of our common stock in certain jurisdictions may be restricted by law. Persons outside the United States who come into possession of this prospectus supplement and the accompanying prospectus must inform themselves about and observe any restrictions relating to the offering of the common stock and the distribution of this prospectus supplement and the accompanying prospectus outside the United States. This prospectus supplement and the accompanying prospectus do not constitute an offer of, or an invitation to purchase, any shares of common stock in any jurisdiction in which such offer or invitation would be unlawful. The terms “we,” “our,” “us,” the “Company” and “Xplore” refer to Xplore Technologies Corp., a Delaware corporation, and our wholly owned subsidiary unless the context suggests otherwise. The term “you” refers to a prospective investor. FORWARD-LOOKING STATEMENTS Certain matters contained in or incorporated by reference in this prospectus supplement and the accompanying prospectus, excluding historical information, include forward-looking statements. Certain words, such as “may,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “seek” and similar words and expressions identify forward-looking statements that involve uncertainties and risks. Future developments may not be in accordance with our current expectations or beliefs and the effect of future developments may not be those anticipated. Among the factors that may cause results to differ materially from those contemplated in any forward-looking statement are: ● successful execution of our business strategy, particularly for new endeavors; ● the performance of our targeted markets; ● competitive product and pricing pressures; ● changes in business relationships with our major customers; ● changes in the market acceptance of our products; ● changes in the supply of key components or finished products; ● economic and market conditions; ● the other risks and uncertainties that are described under “Risk Factors” and elsewhere in this prospectus supplement and from time to time in our filings with the SEC. S-i Readers are urged to consider the risks, uncertainties, and other factors that could affect our business as described in this prospectus supplement and the accompanying prospectus and the information incorporated by reference therein. All forward-looking statements made or incorporated by reference in this prospectus supplement and the accompanying prospectus rely upon the safe harbor protections provided under the Private Securities Litigation Reform Act of 1995. We do not, by including this statement, assume any obligation to review or revise any particular forward-looking statement in light of future events. S-ii PROSPECTUS SUPPLEMENT SUMMARY This summary highlights certain information contained elsewhere, or incorporated by reference, in this prospectus supplement and the accompanying prospectus. As a result, this summary is not complete and does not contain all of the information that you should consider before investing in our common stock. You should read the following summary in conjunction with the more detailed information contained in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference, which are described under “Where You Can Find More Information” in this prospectus supplement. This prospectus supplement and the accompanying prospectus contain or incorporate forward-looking statements. Forward-looking statements should be read in conjunction with the cautionary statements and important factors included under “Risk Factors” and “Forward-Looking Statements” in this prospectus supplement as well as the “Risk Factors” sections in our Annual Report on Form 10-K for the fiscal year ended March 31, 2014 and our Quarterly Reports on Form 10-Q for the quarters ended June 30, 2014, September 30, 2014 and December 31, 2014. Our Business Xplore Technologies Corp. is engaged in the development, integration and marketing of rugged mobile personal computer (“PC”) systems. Our rugged tablet PCs are designed to withstand hazardous conditions such as extreme temperatures, driving rain, repeated vibrations, dirt, dust and concussive shocks. The intrinsically safe, ruggedized and reliable nature of our products enable the extension of traditional computing systems to a range of field personnel, including oil field pipeline inspectors, public safety personnel, warehouse workers and pharmaceutical scientists. Our tablets are fitted with a range of performance-matched accessories, including multiple docking station solutions, wireless connectivity alternatives, global positioning system modules, biometric and smartcard modules, as well as traditional peripherals, such as keyboards and cases. Additionally, our tablets are waterproof for up to 30 minutes in water up to a depth of three feet, are impervious to drops from as high as seven feet, are readable in direct sunlight, can be mounted on vehicles and include LTE and Wi-Fi connectivity options for real-time data access. Our customers include major telecommunications companies, leading heavy equipment manufacturers, oil and gas companies, the military, one of the world’s largest airlines and first responders. Recent Developments Historically, our revenue has been derived primarily from the sale of our iX104 systems, which weigh approximately 5.4 pounds, in the ultra-rugged, tablet PC market. In April 2014, we announced the availability of the next generation of the iX104, referred to as the C6 and have recently announced the receipt of significant orders for our iX104C6 from one of the world’s largest airline and a service provider to the telecommunications and utility companies. To broaden the market for our products and increase our revenue growth opportunities, we have developed and are continuing to develop multiple new fully-rugged tablets that are lighter and less expensive than the iX104, which will allow us to compete in significantly larger segments of the rugged PC market. On July 10, 2013, we announced the first of these tablets with the launch of RangerX Pro, our first fully-rugged Android tablet, which weighs approximately 2.2 pounds. We believe the lighter RangerX Pro tablet is ideal for field service applications and more mobile market opportunities, as compared to the iX104. The RangerX Pro uniquely offers functionality that allows telecommunications providers to consolidate the equipment used by their field service engineers into a single device, eliminating the need for troublesome and costly external dongles currently used by these providers to test HD video signals and Internet connectivity during home and business installations. In addition, on June 24, 2014, we announced the availability of the Bobcat, a fully-rugged tablet that has a Windows operating system and weighs approximately 2.4 pounds. We announced the initial Bobcat order for a leading U.S. railroad transportation company in the first quarter of fiscal 2015. On September 30, 2014, October 7, 2014, October 14, 2014 and October 21, 2014 we announced significant new purchase orders for one of the world’s largest airlines, an existing major U.S. military program, an existing project with a major U.S. telecommunications provider and new deployment for a different major U.S. telecommunications provider, respectively, for our iX104C6, iX, RangerX Pro and Bobcat rugged tablets, respectively. The aggregate value of the purchase orders was approximately $14 million, the majority of which was shipped in our third fiscal quarter ended December 31, 2014. S-1 We believe RangerX Pro and Bobcat will significantly broaden our addressable markets. Further, we believe our strategy of expanding our product offerings from one to three product families is working, as evidenced by our results for the three months ended December 31, 2014, with revenues of $16,443,000, the highest in our history, representing 18% year-over-year growth, and net income of $2,401,000, also the largest quarterly net income in our history, representing approximately 15% of revenue. Other Information Our principal executive offices are located at 14000 Summit Drive, Suite 900, Austin, Texas 78728 and our telephone number is (512) 336-7797. We maintain a website at www.xploretech.com where general information about us is available. We are not incorporating the contents of the website into this prospectus supplement. For additional information regarding our business, we refer you to our filings with the SEC incorporated into this prospectus supplement by reference. Please read “Where You Can Find More Information.” S-2 The Offering Common stock offered by us shares Underwriter’s option to purchase additional shares shares Common stock to be outstanding after this offering shares (orshares if the underwriter’s option to purchase additional shares is exercised in full)(1) Use of proceeds We intend to use the net proceeds from this offering for general corporate purposes, including product expansion, general and administrative, manufacturing, sales and marketing expenses, and for potential acquisitions of products and/or companies that complement our business. See “Use of Proceeds” in this prospectus supplement. Listing Our common stock is listed on Nasdaq under the symbol “XPLR”. Risk factors An investment in our common stock involves various risks.Prospective investors should carefully consider the matters described under the caption entitled “Risk Factors” beginning on page S-4 of this prospectus supplement, as well as the additional risk factors referred to therein and described in Item 1A ofPart I of our Annual Report on Form 10-K for the year ended March 31, 2014 and in Item 1A of Part II of our Quarterly Reports on Form 10-Q for the quarters ended June 30, 2014, September 31, 2014 and December 31, 2014. The number of shares of our common stock to be outstanding after this offering is calculated based on 8,479,254 shares of common stock outstanding as of March 3, 2015. The number of shares of our common stock to be outstanding after this offering excludes (i) 1,377,441 shares issuable upon the exercise of outstanding stock options under the Company’s stock incentive plans at a weighted average exercise price of $6.40 per share as of March 3, 2015, and (ii) 123,750 shares issuable upon the exercise of outstanding warrants at a weighted average exercise price of $6.44 per share as of March 3, 2015. In addition, unless we indicate otherwise, the information in this prospectus supplement assumes that the underwriter will not exercise its option to purchase additional shares with respect to this offering. S-3 RISK FACTORS An investment in our common securities involves a high degree of risk and uncertainty.You should carefully consider the risks described below andin the Section entitled “Risk Factors” contained in our Annual Report on Form 10-K for the fiscal year ended March 31, 2014 and in our Quarterly Reports on Form 10-Q for the quarters ended June 30, 2014, September 31, 2014 and December 31, 2014 , which are incorporated herein by reference, any amendments or updates thereto in subsequent filings with the SEC, and any other documents that we file with the SEC that also are incorporated herein by reference.The risks described therein are not the only ones facing our company.Additional risks not presently known to us or that we presently consider immaterial may also adversely affect our company.If any of the risks described occur, our business, financial condition, results of operations and prospects could be materially adversely affected.In that case, the trading price of our common stock could decline, and you could lose all or part or your investment. Risks relating to the O ffering We will have broad discretion in how we use the proceeds from this offering, and we may not use the proceeds effectively. We intend to use the net proceeds from this offering for general corporate purposes, including, product expansion, general and administrative, manufacturing, sales and marketing expenses, and for potential acquisitions of products and/or companies that complement our business. Our management will have broad discretion in the application of the proceeds from this offering and could spend the proceeds in ways that do not necessarily improve our operating results or enhance the value of our common stock. Our failure to use these funds effectively could have a material adverse effect on our business. Investors in this offering will suffer immediate and substantial dilution in the net tangible book value per share of our common stock. Because the price per share in this offering is substantially higher than the net tangible book value per share of common stock, investors in this offering will suffer immediate and substantial dilution in the net tangible book value per share of our common stock. Based on a public offering price of $per share and our net tangible book value as of December 31, 2014, if you purchase securities in this offering, you will suffer immediate and substantial dilution of approximately $per share in the net tangible book value of our common stock. See “Dilution” on pageS-8 for a more detailed discussion of the dilution you will incur in connection with this offering. You may experience future dilution as a result of future equity offerings or other equity issuances. We may in the future issue additional shares of our common stock or other securities convertible into or exchangeable for our common stock. We cannot assure you that we will be able to sell shares or other securities in any other offering or other transactions at a price per share that is equal to or greater than the price per share paid by investors in this offering. The price per share at which we sell additional shares of our common stock or other securities convertible into or exchangeable for our common stock in future transactions may be higher or lower than the price per share in this offering. In addition, we have a significant number of stock options outstanding and expect to grant additional stock options under our stock incentive plan in the future. To the extent such stock options are exercised, investors purchasing our common stock in this offering would experience further dilution. S-4 Our stock price may fluctuate in the future, and you could lose all or a substantial part of your investment. The trading price of our common stock may fluctuate significantly in response to a number of factors, many of which we cannot control. Such fluctuations could cause you to lose most or all of your investment in our common stock. Among the factors that could cause material fluctuations in the market price for our common stock are: ● the success or failure of the development and testing of our products within acceptable timeframes; ● changes in the supply of finished products we receive from our key manufacturers; ● changes in the selling price of our products; ● additions or departures of key personnel; ● our financial condition, performance and prospects; ● the depth and liquidity of the market for our common stock; ● sales of large blocks of our common stock by officers, directors or significant stockholders; ● investor perception of us and the industry in which we operate; ● changes in securities analysts’ estimates of our financial performance or product development timelines; ● general financial and other market conditions and trading volumes of similar companies; and ● domestic and international economic conditions. We could be the target of securities class action litigation following periods of volatility in the market price of its securities. Securities litigation could cause us to incur substantial costs, divert management’s attention and resources, harm our reputation in the industry and the securities markets and negatively impact our operating results. We do not intend to pay dividends on our common stock and, consequently, your ability to achieve a return on your investment will depend on appreciation in the price of our common stock . We have never declared or paid any cash dividend on our common stock and do not currently intend to do so in the foreseeable future. Under the terms of our credit facility, we are restricted from paying dividends on our common stock. Therefore, the success of an investment in shares of our common stock will depend upon any future appreciation in their value. There is no guarantee that shares of our common stock will appreciate in value or even maintain the price at which you purchased them. S-5 USE OF PROCEEDS We estimate that we will receive net proceeds of approximately $ million from the sale of our common stock in this offering after deducting the underwriting discounts and commissions and estimated offering expenses. We estimate that we will receive net proceeds of approximately $ million if the underwriter exercises in full its option to purchase up to additional shares of common stock. We intend to use the net proceeds from this offering for general corporate purposes, including product expansion, general and administrative, manufacturing, sales and marketing expenses, and for potential acquisitions of products and/or companies that complement our business. DIVIDEND POLICY We have never declared or paid cash dividends on our common stock. We currently intend to retain future earnings to finance the future development and expansion of our business. Under our credit facility, we are currently restricted from paying cash dividends on our common stock. Any future determinations about the payment of cash dividends will be made at the discretion of our board of directors and will depend upon our earnings, capital requirements, operating and financial condition, legal restrictions and such other factors as the board of directors deems relevant. PRICE RANGE OF COMMON STOCK Our common stock is listed on Nasdaq under the symbol “XPLR”. The following table sets forth on a per share basis the high and low sales prices for consolidated trading in our common stock as reported on Nasdaq for the quarters indicated. High Low Fiscal Year Ended March 31, 2013 Pre-Reverse Stock Split Period First Quarter $ $ Second Quarter (through September 12, 2012) Post-Reverse Stock Split Period Second Quarter (from September 13, 2012) Third Quarter Fourth Quarter Fiscal Year March 31, 2014 First Quarter Second Quarter Third Quarter Fourth Quarter Fiscal Year March 31, 2015 First Quarter Second Quarter Third Quarter Fourth Quarter (through March 3, 2015) The closing price of our common stock on March 3, 2015 was $6.93. We estimate that there were approximately184 holders of record of our common stock as of March 3, 2015. S-6 CAPITALIZATION The following table sets forth our historical consolidated cash and cash equivalents and capitalization as of December 31, 2014: ● on an actual basis; and ● on an as-adjusted basis, after giving effect to the issuance and sale of our common stock offered hereby (assuming no exercise of the underwriter’s option to purchase additional shares and deducting underwriter’s discount and estimated offering expenses). The historical data in the table are derived from, and should be read in conjunction with, our historical financial statements, including accompanying notes, incorporated by reference in this prospectus supplement. You should also read this table in conjunction with the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operation” and our consolidated financial statements and the related notes thereto from our Annual Report on Form 10-K for the year ended March 31, 2014 and our Quarterly Reports on Form 10-Q for the quarters ended June 30, 2014, September 30, 2014 and December 31, 2014. See “Where You Can Find More Information” in this prospectus supplement. As of December 31, 201 4 Actual As Adjusted (in thousands) Cash and Equivalents $ 3,364 $ Short-term Debt – Long-term Debt – Total Debt – Common Stock Equity 8 Additional Paid in Capital Accumulated Deficit Loss ) Total Capitalization $ 16,476 $ The information above assumes that the underwriter does not exercise its over-allotment option and excludes the following: ● 1,377,441 shares issuable upon the exercise of outstanding stock options under the Company’s stock incentive plans at a weighted average exercise price of $6.40 per share as of March 3, 2015, and ● 123,750 shares issuable upon the exercise of outstanding warrants at a weighted average exercise price of $6.44 per share as of March 3, 2015. S-7 DILUTION If you invest in our common stock, your interest will be immediately diluted to the extent of the difference between the public offering price per share of our common stock and the net tangible book value per share of our common stock immediately after the completion of this offering. Dilution results from the fact that the per share offering price of our common stock is substantially in excess of the book value per share attributable to the existing stockholders for our presently outstanding stock. As of December 31, 2014, our net tangible book value was approximately $16.5 million, or approximately $1.94 per share. Net tangible book value per share represents the amount of total tangible assets less our total liabilities divided by the number of shares outstanding. After giving effect to the sale of the shares of common stock offered by us in this offering at the public offering price of $ per share, after deducting underwriting discounts and estimated offering expenses payable by us, our as adjusted net tangible book value as of December 31, 2014 would have been approximately $ million, or $ per share. This represents an immediate increase in pro forma net tangible book value from this offering of $ per share to our existing stockholders and an immediate dilution of $ per share to new investors purchasing common stock in this offering. The following table illustrates this dilution to new investors on a per share basis, assuming the underwriter does not exercise its over-allotment option: Public offering price per share $ Historical net tangible book value per share as of December 31, 2014 $ Increase per share attributable to this offering Pro forma net tangible book value per share after this offering Dilution in net tangible book value per share to new investors $ If the underwriter exercises its over-allotment option in full, the pro forma as adjusted net tangible book value will increase to $per share, representing an immediate increase to existing stockholders of $ per share and an immediate dilution of $ per share to new investors. In the discussion and table above, we assume no exercise of outstanding options. The above discussion and tables are based on 8,479,254 shares of common stock outstanding on December 31, 2014, and excludes: ● 1,377,441 shares issuable upon the exercise of outstanding stock options under the Company’s stock incentive plans at a weighted average exercise price of $6.40 per share as of March 3, 2015, and ● 123,750 shares issuable upon the exercise of outstanding warrants at a weighted average exercise price of $6.44 per share as of March 3, 2015. To the extent that any of these options or warrants are exercised, there will be further dilution per share to new investors purchasing shares of our common stock in this offering. S-8 MATERIAL U.S. FEDERAL INCOME TAX AND ESTATE CONSEQUENCES TO NON-US HOLDERS The following summary describes the material U.S. federal income and estate tax consequences of the acquisition, ownership and disposition of our common stock acquired in this offering by Non-U.S. Holders (as defined below). This discussion does not address all aspects of U.S. federal income and estate taxes and does not deal with foreign, state and local consequences that may be relevant to Non-U.S. Holders in light of their particular circumstances, nor does it address U.S. federal tax consequences other than income and estate taxes. Special rules different from those described below may apply to certain Non-U.S. Holders that are subject to special treatment under the Internal Revenue Code of 1986, as amended, or the Code, such as financial institutions, insurance companies, tax-exempt organizations, broker-dealers and traders in securities, U.S. expatriates, “controlled foreign corporations,” “passive foreign investment companies,” corporations that accumulate earnings to avoid U.S. federal income tax, persons that hold our common stock as part of a “straddle,” “hedge,” “conversion transaction,” “synthetic security” or integrated investment or other risk reduction strategy, persons subject to the alternative minimum tax or Medicare contribution tax, partnerships and other pass-through entities, and investors in such pass-through entities. Such Non-U.S. Holders are urged to consult their own tax advisors to determine the U.S. federal, state, local and other tax consequences that may be relevant to them. Furthermore, the discussion below is based upon the provisions of the Code, and Treasury regulations, rulings and judicial decisions thereunder as of the date hereof, and such authorities may be repealed, revoked or modified, perhaps retroactively, so as to result in U.S. federal income and estate tax consequences different from those discussed below. We have not requested a ruling from the U.S. Internal Revenue Service, or IRS, with respect to the statements made and the conclusions reached in the following summary, and there can be no assurance that the IRS will agree with such statements and conclusions. This discussion assumes that the Non-U.S. Holder holds our common stock as a “capital asset” within the meaning of Section1221 of the Code (generally, property held for investment). Persons considering the purchase of our common stock pursuant to this offering should consult their own tax advisors concerning the U.S. federal income and estate tax consequences of the acquisition, ownership and disposition of our common stock in light of their particular situations as well as any consequences arising under the laws of any other taxing jurisdiction, including any state, local or foreign tax consequences. For the purposes of this discussion, a “Non-U.S. Holder” is, for U.S. federal income tax purposes, a beneficial owner of common stock that is neither a U.S. Holder, nor a partnership (or other entity treated as a partnership for U.S. federal income tax purposes regardless of its place of organization or formation). A “U.S. Holder” means a beneficial owner of our common stock that is for U.S. federal income tax purposes (a)an individual who is a citizen or resident of the United States, (b)a corporation or other entity treated as a corporation created or organized in or under the laws of the United States, any state thereof or the District of Columbia, (c)an estate the income of which is subject to U.S. federal income taxation regardless of its source or (d)a trust if it (1)is subject to the primary supervision of a court within the United States and one or more U.S. persons have the authority to control all substantial decisions of the trust or (2)has a valid election in effect under applicable U.S. Treasury regulations to be treated as a U.S. person. Distributions Subject to the discussion below, distributions, if any, made on our common stock to a Non-U.S. Holder of our common stock to the extent made out of our current or accumulated earnings and profits (as determined under U.S. federal income tax principles) generally will constitute dividends for U.S. tax purposes and will be subject to withholding tax at a 30% rate or such lower rate as may be specified by an applicable income tax treaty. To obtain a reduced rate of withholding under a treaty, a Non-U.S. Holder generally will be required to provide us or our paying agent with a properly executed IRS FormW-8BEN (in the case of an individual), IRS Form W-8BEN-E (in the case of an entity), or other appropriate form, certifying the Non-U.S. Holder’s entitlement to benefits under that treaty. In the case of a Non-U.S. Holder that is an entity, Treasury Regulations and the relevant tax treaty provide rules to determine whether, for purposes of determining the applicability of a tax treaty, dividends will be treated as paid to the entity or to those holding an interest in that entity. If a Non-U.S. Holder holds stock through a financial institution or other agent acting on the holder’s behalf, the holder will be required to provide appropriate documentation to such agent. The holder’s agent will then be required to provide certification to us or our paying agent, either directly or through other intermediaries. If you are eligible for a reduced rate of U.S. federal withholding tax under an income tax treaty, you may be able to obtain a refund or credit of any excess amounts withheld by timely filing an appropriate claim for a refund with the IRS. S-9 We generally are not required to withhold tax on dividends paid to a Non-U.S. Holder that are effectively connected with the Non-U.S. Holder’s conduct of a trade or business within the United States (and, if required by an applicable income tax treaty, are attributable to a permanent establishment that such holder maintains in the United States) if a properly executed IRS FormW-8ECI, stating that the dividends are so connected, is furnished to us or our paying agent (or, if stock is held through a financial institution or other agent, to such agent). In general, such effectively connected dividends will be subject to U.S. federal income tax, on a net income basis at the regular graduated rates. A corporate Non-U.S. Holder receiving effectively connected dividends may also be subject to a “branch profits tax,” which is imposed, under certain circumstances, at a rate of 30% (or such lower rate as may be specified by an applicable treaty) on the corporate Non-U.S. Holder’s effectively connected earnings and profits, subject to certain adjustments. To the extent distributions on our common stock, if any, exceed our current and accumulated earnings and profits, they will first reduce the Non-U.S. Holder’s adjusted basis in our common stock, but not below zero, and then will be treated as gain to the extent of any excess, and taxed in the same manner as gain realized from a sale or other disposition of common stock as described in the next section. Non-U.S. Holders may be required to periodically update their IRS Form W-8. Gain on Disposition of our Common Stock Subject to the discussion below regarding backup withholding and foreign accounts, a Non-U.S. Holder generally will not be subject to U.S. federal income tax with respect to gain realized on a sale or other disposition of our common stock unless (a)the gain is effectively connected with a trade or business of such holder in the United States (and, if required by an applicable income tax treaty, is attributable to a permanent establishment that such holder maintains in the United States), (b)the Non-U.S. Holder is a nonresident alien individual and is present in the U.S. for 183 or more days in the taxable year of the disposition and certain other conditions are met or (c)we are or have been a “U.S. real property holding corporation” within the meaning of Code Section 897(c)(2) at any time within the shorter of the five-year period preceding such disposition or such holder’s holding period. In general, we would be a U.S. real property holding corporation if interests in U.S. real estate comprised (by fair market value) at least half of our business assets. We believe that we are not, and do not anticipate becoming, a U.S. real property holding corporation. Even if we are treated as a U.S. real property holding corporation, gain realized by a Non-U.S. Holder on a disposition of our common stock will not be subject to U.S. federal income tax so long as (1)the Non-U.S. Holder owned, directly, indirectly and constructively, no more than five percent of our common stock at all times within the shorter of (i)the five-year period preceding the disposition or (ii)the holder’s holding period and (2)our common stock is regularly traded on an established securities market. There can be no assurance that our common stock will qualify or will continue to qualify as regularly traded on an established securities market. If you are a Non-U.S. Holder described in (a)above, you will be required to pay tax on the net gain derived from the sale at regular graduated U.S. federal income tax rates, and corporate Non-U.S. Holders described in (a)above may also be subject to a branch profits tax at a 30% rate or such lower rate as may be specified by an applicable income tax treaty. If you are an individual Non-U.S. Holder described in (b)above, you will be required to pay a flat 30% tax on the gain derived from the sale, which gain may be offset by U.S. source capital losses (even though you are not considered a resident of the United States). Information Reporting Requirements and Backup Withholding Generally, we must report information to the IRS with respect to any distributions we make on our common stock (whether or not the distribution represents a taxable dividend income) including the amount of any dividends, the name and address of the recipient, and the amount of any tax withheld. A similar report is sent to the holder to whom any such dividends are paid. Pursuant to tax treaties or certain other agreements, the IRS may make its reports available to tax authorities in the recipient’s country of residence. Dividends paid by us (or our paying agents) to a Non-U.S. Holder may also be subject to U.S. backup withholding. U.S. backup withholding generally will not apply to a Non-U.S. Holder who provides a properly executed IRS FormW-8BEN, IRS Form W-8BEN-E or otherwise establishes an exemption. S-10 Under current U.S. federal income tax law, U.S. information reporting and backup withholding requirements generally will apply to the proceeds of a disposition of our common stock effected by or through a U.S. office of any broker, U.S. or foreign, except that information reporting and such requirements may be avoided if the holder provides a properly executed IRS FormW-8BEN, IRS Form W-8BEN-E or otherwise meets documentary evidence requirements for establishing Non-U.S. Holder status or otherwise establishes an exemption. Generally, U.S. information reporting and backup withholding requirements will not apply to a payment of disposition proceeds to a Non-U.S. Holder where the transaction is effected outside the United States through a non-U.S. office of a non-U.S. broker provided, however, that no office of the same broker within the U.S. negotiated the sale or received instructions with respect to the sale from the payee. Information reporting and backup withholding requirements may, however, apply to a payment of disposition proceeds if the broker has actual knowledge, or reason to know, that the holder is, in fact, a U.S. person. For information reporting purposes, certain brokers with substantial U.S. ownership or operations will generally be treated in a manner similar to U.S. brokers. Any amounts of tax withheld under the backup withholding rules may be credited against the tax liability of persons subject to backup withholding, provided that the required information is timely furnished to the IRS. Foreign Accounts A U.S. federal withholding tax of 30% may apply on dividends on and the gross proceeds of a disposition of our common stock paid to a foreign financial institution (as specifically defined by applicable rules) unless such institution enters into an agreement with the U.S. government to withhold on certain payments and to collect and provide to the U.S. tax authorities substantial information regarding U.S. account holders of such institution (which includes certain equity holders of such institution, as well as certain account holders that are foreign entities with U.S. owners). This U.S. federal withholding tax of 30% will also apply on dividends on and the gross proceeds of a disposition of our common stock paid to a non-financial foreign entity unless such entity provides the withholding agent with either a certification that it does not have any substantial direct or indirect U.S. owners or provides information regarding substantial direct and indirect U.S. owners of the entity. The withholding tax described above will not apply if the foreign financial institution or non-financial foreign entity otherwise qualifies for an exemption from the rules. Under certain circumstances, a Non-U.S. Holder might be eligible for refunds or credits of such taxes. Holders are encouraged to consult with their own tax advisors regarding the possible implications of these rules for their investment in our common stock. The withholding provisions described above will generally apply to payments of dividends made on or after July1, 2014 and to payments of gross proceeds from a sale or other disposition of common stock on or after January1, 2017. Federal Estate Tax An individual who is not a citizen of the United States and is also a nonresident (as specially defined for estate tax purposes) who is treated as the owner of, or has made certain lifetime transfers of, an interest in our common stock will be required to include the value thereof in his or her gross estate for U.S. federal estate tax purposes, and may be subject to U.S. federal estate tax unless an applicable estate tax treaty provides otherwise, even though such individual was not a citizen or resident of the United States at the time of his or her death. EACH PROSPECTIVE INVESTOR SHOULD CONSULT ITS OWN TAX ADVISOR REGARDING THE TAX CONSEQUENCES OF THE ACQUISITION, OWNERSHIP AND DISPOSITION OF OUR COMMON STOCK, INCLUDING THE CONSEQUENCES OF ANY PROPOSED CHANGE IN APPLICABLE LAW. S-11 UNDERWRITING General We have entered into an underwriting agreement with the underwriter listed in the table below. We refer to the underwriter listed in the table below as the “underwriter.” Subject to the terms and conditions of the underwriting agreement, we have agreed to sell to the underwriter, and the underwriter has agreed to purchase from us, shares of our common stock. Our common stock is traded on Nasdaq under the symbol “XPLR.” Pursuant to the terms and subject to the conditions contained in the underwriting agreement, we have agreed to sell to the underwriter named below, and the underwriter has agreed to purchase from us, the number of shares of common stock set forth opposite its name below: Underwriter Number of
